Title: To George Washington from Bryan Bruin, 26 September 1782
From: Bruin, Bryan
To: Washington, George


                  Honor’d Sir,
                     
                  Roscommon in Berkeley Septr 26th 1782
                  Your Excellency will not I hope, think me impertinent, if I shoud for a moment, withdraw your attention from publick Concerns, to Business of a private nature—Your Excellency is possess’d of a Tract of Land containing as I am informd, 400 Acres, lying on Potowmack, about 18 or 20 miles from Bath; A great part of the Land is of a good quality, but so environ’d with Mountains, as to render any access to it, especially with Waggons, exceedingly difficult.  It labours under some other desadvantages viz: its remoteness From Trade and Society, to which, may be added, the want of almost every kind of improvement, and good water—Those disadvantages however are greatly compensated by the nature of the Soil, which is admirably adapted to grazeing, and for which purpose, I wou’d wish, to purchase it From your Excellency.
                  I cannot from any information I can receive from the Nieghbours, ascertain the exact quantity of Land this Tract contains, but be it more or less, I wd give your Excellency 40/ ⅌ Acre for the whole.  this is more by 10/ than I have known Land sold for (of whatever quality) in that neighbourhood, and is I conscientiouly think, more than its value, considering the many desadvantages before mention’d. but then, I woud hope for your Excellency’s indulgence, with respect to the payments.  I could venture to engage your Excellency £100 ⅌ Ann:, which I beleive to be the Profits of the Place whereon I now live, untill the whole was paid; this I wou’d engage with confidence, and wou’d give your Excellency any personal security, that the Gentleman you may appoint as your Attorney wou’d require; or, I wou’d if insisted upon, mortgage 13 or 14 valuable Slaves to secure the payment.
                  Shou’d it prove more agreeable to your Excellency, I woud pass the Certificate which the Country has given me for past Services and depreciation, in payment as far as it wou’d go, and wou’d assign over my half Pay to your Attorney, untill the whole was paid.  
                  These are the best Terms I can from my present circumstances, offer to your Excellency’s consideration, and should you feel no repugnance to part with the Land on any other account, I trust, my proposals as coming from an old Soldier, will have some wieght with your Excellency; more particularly, when I assure you, upon my honor, that I make the purchase with no view to speculation.
                  Shou’d your Excellency feel a desposition to oblige me on this or any other account, you will please to honor me with a Line as soon as it may be convenient.  There is no Gentleman in this County, who woud not with pleasure oblige your Excellency, in transacting this business.  But shou’d your Excellency desire it, I woud on an assurance, that my proposals were acceptable, wait on you in Person.  I wish the business to be effected as soon as possible, as I have more hands than the cultivation of the place, whereon I now live requires.  After requesting your Excellency’s speedy answer, and presenting my best complimts to the Gentlemen of your Family, I beg leave, to subscribe myself with the sincerest wishes for your health & happiness, Your Excellency’s most obedient & very humble Servt
                  
                                          
                            Bryn Bruin
                            
                        
               